OPINION
{¶ 1} This opinion combines three appeals. CA 19269 arises out of C.P.C. 01 CR 2160/2, wherein Ivan Perdue pleaded guilty to fifth degree felony trafficking in cocaine and was sentenced six months. CA 19270 arises out of C.P.C. 01 CR 2111, wherein Perdue pleaded guilty to fourth degree felony possession of cocaine and was sentenced to six months. CA 19271 arises out of C.P.C. 01 CR 3833, wherein Perdue pleaded guilty to fourth degree felony possession of cocaine and was sentenced to six months.
 {¶ 2} These sentences were made concurrent with each other and concurrent with the sentences in two other cases which we decided November 21, 2003: State v. Perdue, CA 19267, 19268.
 {¶ 3} In appeals numbered CA 19269, CA 19270, and CA 19271, appointed appellate counsel has filed an Anders brief pursuant to Andersv. California (1976), 386 U.S. 738, wherein he represents to the court that he has been able to discover no arguably meritorious issues to be presented on appeal. On March 27, 2003, we informed Perdue by decision and entry that his counsel had filed an Anders brief, and of the significance of an Anders brief. We invited Perdue to file a pro se brief within sixty days asserting any errors he might wish the court to review. Perdue has not responded to this decision and entry.
 {¶ 4} Pursuant to our responsibilities imposed by Anders, we have conducted an independent review of the record in each of these appeals, and we conclude, as did appointed counsel, that there are no arguably meritorious issues for review, and we, therefore, will affirm the judgments of conviction in each of these cases.
Grady, J. and Young, J., concur.